Fourth Court of Appeals
                                San Antonio, Texas
                                       August 6, 2014

                                   No. 04-13-00539-CV

Bretton Guy DAWKINS, Bradley Ken Dawkins, Jerry Howard Oxford and Sharon Ann Oxford,
                                   Appellants

                                             v.

 Madelon HYSAW, Kathryn Hysaw Weaver, Michael and Cindy Burris Family Partnership III,
                 Ltd., Byron M. Burris, and Judith Ann Burris Dziuk,
                                     Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 12-05-00107-CVK
                        Honorable Donna S. Rayes, Judge Presiding

                                      ORDER
       On July 30, 2014, this court issued its opinion and judgment. On August 5, 2014,
Appellees filed an unopposed motion for extension of time to file a motion for en banc
reconsideration until August 29, 2014. See TEX. R. APP. P. 49.1, 49.7, 49.8.
        Appellees’ motion for extension of time is GRANTED. Appellees’ motion is due to be
filed with this court on August 29, 2014.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court